ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                             )
                                           )
Watts-Granite, A Joint Venture             )         ASBCA No. 59664-951
                                           )
Under Contract No. N44255-1 O-C-8004 )

APPEARANCES FOR THE PETITIONER:                      Peter N. Ralston, Esq.
                                                     Alix K. Schroeder, Esq.
                                                      Oles Morrison Rinker & Baker, LLP
                                                      Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Richard A. Gallivan, Esq.
                                                      Assistant Director

                                 DISMISSAL ORDER

       On 5 November 2014, the contractor filed, under Rule l(a)(5), a request for an
order directing the contracting officer to render a decision on its claim. By letter dated
19 November 2014, government counsel informed the Board that the contracting
officer issued a decision on 18 November 2014.

       Accordingly, the Board dismisses this petition as moot.

       Dated: 21November2014




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
I concur                                            I concur

                                               .,
RICHARD SHACKLEFORD
                                                    So •
                                                    PETER D. TING
Administrative Judge                                Administrative Judge
Vice Chairman                                       Armed Services Board
Armed Services Board                                of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA No. 59664-951, Petition
of Watts-Granite, A Joint Venture, rendered in conformance with the Board's Charter.

       Dated:



                                                    JEFFREYD. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals




                                           2